Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                               CASE NO.:

  JAMES WATSON

         Plaintiff,
  vs.

  N.R. INVESTMENTS, INC.;
  and FSL DEVELOPMENT, LLC,


         Defendants.
                                                 /

                  COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff James Watson (“Plaintiff”), by and through his undersigned counsel, hereby sues

  Defendants N.R. INVESTMENTS, INC. and FSL DEVELOPMENT, LLC., for injunctive relief

  and damages pursuant to 42 U.S.C. § 3604 (c) of the Fair Housing Act, as amended (“FHAA”)

  and Florida Statutes § 760.20-760.37, the Florida Fair Housing Act and alleges:

                                           JURISDICTION

         1.      This is an action for damages, declaratory and injunctive relief pursuant to the

  Fair Housing Act and the Florida Fair Housing Act.            This Court is vested with original

  jurisdiction under 28 U.S.C. §1331 and supplemental jurisdiction under 28 U.S.C. §1367.

         2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all events

  giving rise to this lawsuit occurred within the Southern District of Florida and the subject

  premises is located within the jurisdiction of this Court.

         3.      Defendants are authorized to conduct, and are conducting, business within the

  State of Florida and within the jurisdiction of this court.




                                                     1
Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 2 of 8




                                              PARTIES

            4.   Plaintiff James Watson is a resident of the State of Florida and resides in Miami-

  Dade County. Plaintiff has a disability (handicapped per the FHAA) within the meaning of 42

  USC §3602 (h)(1) having blindness, a vision disability. Plaintiff is substantially limited in the

  major life activity of seeing.

            5.   Plaintiff is a tester under the FHAA and state law. He performs testing to ensure

  that persons involved in the renting, leasing or selling dwelling units do so in such a manner as to

  not discriminate or indicate a preference regarding the race, religion, national origin, sex,

  disability, marital or familial status, or such other protected classes, of persons seeking housing,

  as may be conferred by federal, state or local laws.

            6.   Plaintiff is also an “aggrieved person” under the law who has been injured by

  Defendants’ discriminatory housing practice. Plaintiff will continue to suffer injuries because of

  Defendants’ continuous discriminatory housing practices for which there is no adequate remedy

  at law.

            7.   Defendants are “persons” under 42 U.S.C. § 3602(d) and companies organized to

  operate a residential community located in Miami, Florida. Defendants lease or caused to be

  leased a “dwelling” as defined 42 U.S.C. § 3602(b) of the Fair Housing Act and the Florida Fair

  Housing Act.




                                                   2
Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 3 of 8




                                                FACTS

         8.       Defendants lease dwelling units in Miami-Dade County at 1657 North Miami

  Ave., Miami, Florida, 33132 bringing them under the ambit of the Fair Housing Act and the

  Florida Fair Housing Act.

         9.       To    advertise    its   dwelling       units,   Defendants   use   a   website   at

  www.fillingstationslofts.com. Defendants also allow potential renters to input their information

  regarding their interest in current and upcoming dwelling units through the website. The website

  is not properly programmed to work with JAWS, the most widely used screen reader software

  for persons with vision disabilities.

         10.      On June 12, 2021, Plaintiff visited Defendants’ website to test for discriminatory

  and unlawful preferences on the basis handicap in Defendant’s digital advertising in violation of

  42 U.S.C. § 3604 (c). Defendants made, published or caused to be made, printed or published a

  notice, statement or advertisement with respect to the sale or rental of a dwelling. Plaintiff

  observed that the inaccessibility of Defendants’ website indicated a preference, limitation, or

  discrimination based upon handicap (vision disability) or indicated an intention to make any such

  preference, limitation or discrimination against persons with vision disabilities. The notice,

  statement, or advertisement with respect to the sale or rental of a dwelling which evidenced

  discrimination or which indicated an intention to make such any an intent to discriminate were as

  follows:

               a. Text alternative for non-text content are not provided: Images are not properly

                  labeled, are all announced as “graphic clickable gallery.img.

               b. Information, structure, and relationships conveyed through presentation is not

                  programmatically determined or is not also available in text: Screen reader users




                                                      3
Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 4 of 8




                 must navigate through the menu section twice before focus moves to the page

                 content.

              c. Website does not have a “skip content” link: There is no “skip to content” link

                 available on the website.

              d. Website does not provide focus in a logical order that preserves meaning and

                 operability: The available and upcoming clickable link does not receive focus and

                 is not announced. The focus moves from the last item on the main menu to the

                 text field below. It skips over the two clickable links.

              e. Components that have text or images of text do not have an accessible name

                 shown in the visible text:        Social media links at the footer section of the

                 homepage       are   not    properly     labeled.   They   are   announced     as

                 “fillingstationlofts.com link.”

              f. Elements are not labeled and give instructions: Text fields in this form are

                 announced as “edit blank”. Screen reader users will not be able to know what

                 information is needed for the field. Therefore, potential renters who Screen

                 Readers will not know what to fill in the fields nor will they know the fields are

                 required.

              g. All elements are built for accessibility: After 15 unlabeled images are announced,

                 then focus moves to the 15 unlabeled buttons. Each button is announced only as

                 “clickable.”   Screen reader users navigate through a total of 30 unlabeled

                 elements just to proceed past this section.

        11.      Plaintiff has suffered, and continues to suffer frustration and humiliation as the

  result of the discriminatory conditions present on Defendants’ website which indicate a




                                                    4
Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 5 of 8




  preference based on disability.     By continuing to operate its website with discriminatory

  conditions, Defendants contribute to Plaintiff’s sense of isolation and segregation and deprive

  Plaintiff the full and equal enjoyment of the benefits of freely choosing housing and a housing

  provider under the Fair House Act and the Florida Fair Housing Act and provided to sighted

  persons. By encountering the discriminatory conditions at Defendants’ website, and knowing it

  would be a futile gesture to attempt to utilize the website unless he is willing to endure additional

  discrimination, Plaintiff is deterred and discouraged from visiting Defendants’ website.

         12.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

  Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of this

  cause, including costs and expenses incurred. Plaintiff is entitled to recover those attorney’s

  fees, costs and expenses from the Defendants pursuant to the Fair Housing Act and the Florida

  Fair Housing Act.

                   COUNT I—VIOLATION OF THE FAIR HOUSING ACT
                       AND THE FLORIDA FAIR HOUSING ACT

         13.     Plaintiff repeats and incorporates paragraphs 1-12 by reference.

         14.     In September 1988, Congress amended the FHA to prohibit discrimination on the

  additional grounds of physical and mental handicap as well as familial status.

         15.     Section 804 (c) of the FHA makes it unlawful:

                 To make, print, or publish, or cause to be made, printed or published any
                 notice, statement, or advertisement, with respect to the sale or rental of a
                 dwelling that indicates any preference, limitation, or discrimination based on
                 race, color, religion, handicap, familiar status, or national origin, or an intention
                 to make any such preference, limitation, or discrimination. (emphasis added)

         16.     Following the amendment of the Fair Housing Act in 1988, or the enactment of

  State and Local laws prohibiting discrimination against people with disabilities, Defendants

  failed to make its website accessible to people with vision disabilities. Although inaccessible to



                                                   5
Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 6 of 8




  people with vision disabilities, Defendants’ website is fully accessible to the sighted, thereby

  indicating a preference against people with vision disabilities.

             17.      According to guidance from the U.S. Department of Housing and Urban

  Development, issued in September 2006, the prohibition against indicating a preference applies

  equally to websites and social media as it does to magazine and newspaper advertising.1 The

  days of buying newspaper advertisements to run on the weekends have passed. Residential real

  estate marketing has gone digital and is done through multiple channels including video, social

  media, websites and email.2 These digital media platforms allow persons involved in residential

  real estate marketing to reach millions of potential buyers all over the world, not just in South

  Florida.

             18.      The website indicated an unlawful preference for the sighted because people with

  vision disabilities cannot use the website to learn about Defendants’ dwellings or to learn about

  what units are presently available and what units are upcoming.

             19.      Defendants’ digital advertisement constitutes a pattern, practice and policy of

  housing discrimination of the basis of disability. In engaging in such activities, Defendants have

  acted intentionally and recklessly violated Plaintiff’s civil rights and damaged the rights and

  feelings of Plaintiff.

             20.      Because Defendants continues to engage in the unlawful acts and pattern and

  practice of discrimination described herein, Plaintiff has no adequate remedy at law. Plaintiff is

  now suffering and will continue to suffer irreparable injury from Defendants’ acts and patterns or

  practices of discrimination based on handicap unless this court provides further relief.




  1
      https://www.hud.gov/sites/documents/INTERNETADVERTMEMO.PDF
  2
      https://gowercrowd.com/real-estate-syndication/marketing-strategy-for-real-estate-developers


                                                             6
Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 7 of 8




         21.     By publishing its discriminatory indication of an unlawful preference based on

  disability, Defendants have violated the Fair Housing Act “by making, printing, publishing or

  causing to be made, printed or published statements and advertisements, with respect to the

  rental or sale of a dwelling that indicated a preference, limitation, or discrimination based on

  handicap.”

         22.     By publishing its discriminatory indication of an unlawful preference based on

  disability, Defendants have violated the Florida Fair Housing Act (Fla. Stat. §§ 760.23(3)) by

  making, printing, publishing, or causing to be made, printed, published, a notice, statement, or

  advertisement with respect to the sale or rental of a dwelling that indicates any preference,

  limitation, or discrimination based upon handicap or an intention to make any such preference,

  limitation or discrimination.

         23.     As a result of Defendant’s actions, Plaintiff has suffered damages.

         WHEREFORE, Plaintiff, James Watson, demands judgement against the Defendants to

  enjoin Defendants from discriminating against Plaintiff and other people with disabilities on the

  basis of handicap in the future as follows:

         a.      That the Court declare that the actions of the Defendants violated the Fair

  Housing Act Amendments by discriminating against people with disabilities.

         b.      That the Court enjoin Defendants from discriminating against Plaintiff or any

  other person on the basis of handicap.

         c.      That the Court award appropriate compensatory and punitive damages to Plaintiff.

         d.      That the Court declare that the Defendants’ actions were willful, wanton and in

  reckless disregard of Plaintiff’s civil rights under law.




                                                    7
Case 1:21-cv-23070-XXXX Document 1 Entered on FLSD Docket 08/25/2021 Page 8 of 8




            e.     That the Court order Defendants to remediate the subject website so that it is fully

  and equally accessible to persons with vision disabilities.

            f.     Find that Plaintiff is entitled to an award of attorney’s fees, costs and reserve

  ruling as to the amounts and the applicable multiplier until the conclusion of the trial on this

  matter.

            g.     And, grant any other relief as this Court deems just and equitable.

            WHEREFORE, Plaintiff, James Watson, demands judgement against the Defendants and

  to enjoin Defendants from continuing to violate the Fair Housing Act and the Florida Fair

  Housing Act, and prevent discrimination to other persons based upon disability and award

  appropriate injunctive relief, compensatory, punitive damages and attorney fees and costs.

                                           JURY DEMAND

            PLAINTIFF hereby demands a trial by jury in this action for all issues and claims for

  which a trial by jury is permitted.

  Dated this 25th day of August 2021.

                                                 Respectfully submitted,

                                                 /s/ J. Courtney Cunningham
                                                 J. Courtney Cunningham, Esq.
                                                 J. COURTNEY CUNNINGHAM, PLLC
                                                 FBN: 628166
                                                 8950 SW 74th Court, Suite 2201
                                                 Miami, Florida 33156
                                                 Telephone: 305-351-2014
                                                 Email: cc@cunninghampllc.com
                                                 Counsel for Plaintiff




                                                    8
